Citation Nr: 1747689	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-27 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for a right hip disability.

9.  Entitlement to service connection for hypertension to include as secondary to service-connected residuals, cerebrovascular accident.

10.  Entitlement to service connection for an acquired psychiatric disorder to include depression.

11.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the cervical spine.

12.  Entitlement to a rating in excess of 10 percent for chronic sprain, left knee.

13.  Entitlement to a rating in excess of 10 percent for residuals, cerebrovascular accident with headaches.

14.  Entitlement to a rating in excess of 10 percent for costochondritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977 and from July 1981 to August 1999.
.
These matters are before the Board of Veterans' Appeals (the Board) on appeal of October 2011and February 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing has been associated with the file.

The Board notes that in a March 2013 statement of the case (SOC), the RO denied the Veteran's claim for service connection for left ear hearing loss without first addressing whether new and material evidence had been presented to reopen the claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board also notes that the Veteran was previously denied service connection for a low back disability in a September 9, 1999 rating decision on the basis that the claim was not well-grounded.  However, the Veteran's Claims Assistance Act of 2000 (VCAA) eliminated the concept of a well-grounded claim and superseded the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held that VA could not assist in the development of a claim that was not well-grounded.  Section 7(b) of the VCAA states that, in the case of a claim for benefits finally denied as being not well- grounded between July 14, 1999, and November 9, 2000, the claim can be re-adjudicated upon the request of the claimant or the Secretary's own motion as if the denial had not been made.  Therefore, the denial of the claim for entitlement to service a low back disability meets the criteria of section 7(b), and the claim does not require the receipt of new and material evidence for adjudication on the merits.

The issues of entitlement to service connection for left ear hearing loss, right ear hearing loss, a low back disability, a left shoulder disability, a right shoulder disability, a left hip disability, a right hip disability, hypertension and depression; and entitlement to a rating in excess of 20 percent for degenerative joint disease of the cervical spine, entitlement to a rating in excess of 10 percent for chronic sprain, left knee; entitlement to a rating in excess of 10 percent for residuals, cerebrovascular accident with headaches and entitlement to a rating in excess of 10 percent for costochondritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 1999 rating decision, the RO denied service connection for a left ear hearing loss disability. 

2.  Evidence received since the September 1999 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left ear hearing loss disability.


CONCLUSION OF LAW

New and material evidence has been received since the September 1999 denial, and the claim of entitlement to service connection for a left ear hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1999 rating decision, the RO denied service connection for a left ear hearing loss disability on the basis that the Veteran did not have a current left ear hearing loss disability.

As the Veteran did not appeal the September 1999 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a left ear hearing loss disability in December 2009. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the September 1999 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the September 1999 rating decision includes a May 2011 VA examination report in which the examiner noted that hearing loss was present as there was mild sensorineural hearing loss present bilaterally.

The prior denial of service connection for a left hear hearing loss disability was based on a lack of evidence of a current left hear hearing loss disability.  The May 2011 VA examination report provided evidence of a possible left hear hearing loss disability as the examiner noted that hearing loss was present as there was mild sensorineural hearing loss present bilaterally.

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left hear hearing loss disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left hear hearing loss disability is reopened.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims remaining on appeal.

With regards to the Veteran's claim for service connection for bilateral hearing loss, the Veteran was previously denied service connection for left ear hearing loss and right ear hearing loss in the October 2011 rating decision on the basis that hearing loss for VA purposes was not currently shown.  See 38 C.F.R. § 3.385.  This denial of service connection was based on a VA audiological examination in May 2011 which did not demonstrate a current diagnosed bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  However, the Board notes that the VA examiner also specifically indicated that the Veteran currently had disabling hearing loss per VA criteria.  The examiner also opined that it was at least as likely as not that the Veteran's current hearing loss disability had its onset during his military service.

Given the inconsistent findings of the May 2011 VA examination , the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for left ear and right ear hearing loss disabilities, and that further medical examination and opinions in connection with these claims are warranted.  

Regarding the Veteran's claims for a low back disability, a left shoulder disability, a right shoulder disability, a left hip disability and a right hip disability, the Board notes that the Veteran underwent a VA examination in May 2011.  The May 2011 VA examiner opined that it was less likely than not that the Veteran's low back, left shoulder, right shoulder, left hip and right hip disabilities were caused by or permanently aggravated beyond their natural progression by degenerative joint disease of the cervical spine.  The VA examiner also opined that the Veteran's low back, left shoulder, right shoulder, left hip and right hip disabilities were less likely than not related to his military service.  The examiner noted that the medical evidence did not support these disabilities of having such chronicity and continuity of care since his military service to support the Veteran's parachute jumps during military service as the cause of the low back, left shoulder, right shoulder, left hip and right hip disabilities.

However, the Board notes that while the examiner appeared to address the cumulative effect of the Veteran's parachute jumps during his service, he did not specifically address whether the Veteran's claimed low back, left shoulder, right shoulder, left hip and right hip disabilities were the result of a May 1993 parachute accident.

Notably, the Veteran is service connected for cervical spine and left knee disabilities as a result of an in-service parachute injury in May 1993.  Additionally, at his July 2016 Board hearing, the Veteran specifically testified that his claimed low back, left shoulder, right shoulder, left hip and right hip disabilities were also the result of this particular parachute accident rather than a cumulative toll incurred by a number of parachute jumps over time.

As a result, the Board finds that a new VA examination is warranted in order to determine specifically if the Veteran's in-service parachute accident is etiologically related to his current low back, left shoulder, right shoulder, left hip and right hip disabilities.

Regarding the Veteran's hypertension disability, the Board notes that the Veteran contends that this disability is due to his service to include as secondary to his service-connected residuals, cerebrovascular accident disability.

The Veteran underwent a VA examination in January 2014.  While the examiner determined that the Veteran's hypertension disability was not due to a service-connected disability, the examiner did not address whether the Veteran's service-connected residuals, cerebrovascular accident has aggravated his hypertension. 

As such the Board finds that the evidence currently of record is insufficient to resolve the claim for hypertension to include as secondary to service-connected residuals, cerebrovascular accident and that further medical clarification in connection with this claim is warranted.

Regarding the Veteran's service connection for depression claim, at his July 2016 hearing, the Veteran testified that records from the Social Security Administration (SSA) demonstrate that he received psychiatric treatment that provided a diagnosis of depression.

However, the Board notes that currently no records from the SSA are currently associated with the claims folder.  The Board finds that since SSA records may be outstanding, a remand is required to afford the RO/AMC the opportunity to seek any such records and associate then with the claims file.

Regarding the Veteran's claims for increased ratings for his service-connected degenerative joint disease of the cervical spine, chronic strain of the left knee, cerebrovascular accident with headaches and costochondritis disabilities, the Veteran's last examinations for these disabilities took place in May 2011.

However, at his July 2016 hearing, the Veteran testified that all of his service-connected disabilities had worsened since his last VA examinations in May 2011.  Given that the Veteran indicated that his service-connected symptoms had worsened and he appears to be receiving continued treatment for these disabilities, the Board is of the opinion that new VA examinations would be probative.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the Fayetteville, North Carolina VA Medical Center (VAMC) all outstanding medical records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Request all available records concerning the Veteran from the SSA.  All records obtained or any response received must be associated with the claims file.  If these records are unavailable, a negative response must be received from SSA and this must be noted and explained in the claims file.

4.  Schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of his claimed bilateral hearing loss disability.  

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that his claimed bilateral hearing loss disability is related to service.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  Schedule the Veteran for a VA examination to determine the etiology of the claimed low back, left shoulder, right shoulder, left hip and right hip disabilities.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back, left shoulder, right shoulder, left hip and right hip disabilities are related to any incident of the Veteran's active duty service.  

The examiner is asked to specifically address whether the Veteran's claimed low back, left shoulder, right shoulder, left hip and right hip disabilities were the result of a May 1993 parachute accident.

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

6.  Schedule the Veteran for a VA examination to determine the etiology of the claimed hypertension disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension disability is related to any incident of the Veteran's active duty service.  

The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current hypertension disability that is caused or aggravated by his service-connected residuals, cerebrovascular accident disability. 

If the examiner finds that the Veteran has a hypertension disability that has been permanently aggravated/worsened by his service-connected residuals, cerebrovascular accident disability, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

7.  After the development requested above has been completed to the extent possible, the Veteran should also be scheduled for VA examinations before appropriate physician(s) to determine the current level of severity of his service-connected degenerative joint disease of the cervical spine, chronic sprain of the left knee; cerebrovascular accident with headaches and costochondritis disabilities.  

The Veteran's claims file and a copy of this remand must be provided to the examiner(s) for review in conjunction with these examinations, and the examination reports should reflect review of these items.  All necessary tests and studies should be performed, and the examiner(s) should describe in detail all symptomatology associated with the Veteran's cervical spine, left knee; cerebrovascular accident with headaches and costochondritis disabilities. 

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected cervical spine, left knee; cerebrovascular accident with headaches and costochondritis disabilities on his ability to work. 

8.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


